

Exhibit 10.5


ASSIGNMENT OF AGREEMENT OF PURCHASE AND SALE




This Assignment of Agreement of Purchase and Sale (the “Assignment”) is made and
entered into as of May 31, 2013, by and between RREEF AMERICA L.L.C., a Delaware
limited liability company (“Assignor”) and RPT HERITAGE PARKWAY, LLC, a Delaware
limited liability company (“Assignee”), with reference to the following facts:


Assignor, as Purchaser, and 9022 Heritage Parkway, LLC, an Illinois limited
liability company, as Seller (“Seller”), have entered into that certain
Agreement of Purchase and Sale dated as of March 28, 2013 (as the same has been
amended from time to time, the “Purchase Agreement”), for the purposes of
Assignor acquiring from Seller certain real property located at 9022 Heritage
Parkway, in DuPage County, Illinois, as more particularly described in the
Purchase Agreement. Assignor now desires to assign to Assignee all of its rights
and obligations under the Purchase Agreement, pursuant to the terms and
conditions set forth herein.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:


1.    As of the date hereof, Assignor hereby assigns, conveys, transfers and
delivers to Assignee all of the Assignor’s right, title and interest in and to
the Purchase Agreement.


2.    Assignee hereby agrees to expressly assume, perform, and be subject to all
the terms, covenants, conditions and obligations imposed upon Assignor under the
Purchase Agreement.


3.    Notwithstanding anything herein to the contrary, Assignor has not been
released from, and shall remain fully liable to Seller for, all pre-closing
obligations pursuant to the terms of the Purchase Agreement. Assignee’s
assumption of Assignor’s obligations under the Purchase Agreement shall entitle
Assignee to the benefit of and the right to enforce Seller’s covenants,
representations and warranties under the Purchase Agreement as if Assignee was
the original Purchaser (as defined in the Purchase Agreement) thereunder.
Assignor and Assignee both hereby represent and warrant to Seller that Assignee
is a Permitted Assignee as defined in Section 18 of the Purchase Agreement.


4.    This Assignment shall inure to the benefit of, and be binding upon, the
legal representatives, heirs, and permitted successors and assigns of the
parties hereto and shall be governed by the laws of the State of Illinois.





- 1 -

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Assignment as of the day and
year first above written.










ASSIGNOR
RREEF AMERICA L.L.C.,
a Delaware limited liability company
 
 
By:
/s/ Julianna Ingersoll
Name:
Julianna Ingersoll
Title:
Director





ASSIGNEE
RPT HERITAGE PARKWAY, LLC,
a Delaware limited liability company
 
 
By:
/s/ Julianna Ingersoll
Name:
Julianna Ingersoll
Title:
Vice President




- 2 -